— Order and judgment (one paper), Supreme Court, New York County (Ira Gammerman, J.), entered on or about April 1, 1991, which granted the petition of petitioners to direct respondents to terminate the employment of appellants Per Hansen and Eugene Luongo, unanimously reversed, on the law, the facts and in the exercise of discretion, the petition denied and the action dismissed, without costs.
In light of the fact known to the IAS court that respondents had commenced the necessary procedures to classify the two newly created positions as non-competitive, we find that the IAS court acted precipitously in ordering the termination of *550the employees filling those positions. Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Ross, JJ.